Citation Nr: 1434574	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asbestosis.
 
2.  Entitlement to service connection for a heart condition, including coronary artery disease, to include as secondary to service-connected asbestosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to service-connected asbestosis.

4.  Entitlement to a compensable rating for service-connected bilateral hearing loss. 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This case was remanded in December 2011 for additional development and the case now returns for further appellate review. 

In April 2011, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a video-conference hearing before the undersigned  Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of Virtual VA reveals additional VA treatment records, which were considered by the agency of original jurisdiction (AOJ) in the September 2012 supplemental statement of the case, and the Veteran's representative's June 2014 Appellant's Post-Remand Brief.  Such also includes a January 2013 and April 2013 rating decisions on matters unrelated to the claims adjudicated herein.  The Veteran also has a Veteran Benefits Management System (VBMS) electronic claims file that contains VA treatment records that have not been reviewed by the AOJ; however, the Board finds that the Veteran is not prejudiced from the Board proceeding with the adjudication of the claims decided herein because the information contained in such records is either duplicative of evidence of record or is irrelevant.  

In October 2013, the Veteran submitted a claim for a compensable rating for asbestosis.  Therefore, such issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.   COPD is not related to any disease, injury, or incident of service, and is not caused or aggravated by the Veteran's service-connected asbestosis.

2.  A heart condition, including coronary artery disease, is not related to any disease, injury, or incident of service, did not manifest within one year of the Veteran's service discharge, and is not caused or aggravated by his service-connected asbestosis.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the Veteran's active duty military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  A heart condition, to include coronary artery disease, was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112,1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2008 letter, sent prior to the initial unfavorable decision issued in February 2009, and a March 2012 post-rating letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims on a direct and secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2009 and March 2012 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2012 letter was issued after the initial February 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2012 letter was issued, the Veteran's claims were readjudicated in the September 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2012 in order to determine the current nature and etiology of his COPD and heart condition.  The Board finds that April 2012 VA examination and opinions are adequate to decide the issues of entitlement to service connection for COPD and a heart condition as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records, to include his service treatment records; and examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met.  

As indicated previously, in December 2011, the Board remanded the issues on appeal in order to provide the Veteran VCAA notice regarding secondary service connection, invite him to identify any VA or non-VA treatment records, and afford the Veteran a VA examination.  As previously discussed, the Veteran was provided with a letter in March 2012 that advised him of the information and evidence necessary to substantiate his claim on a secondary basis and invited him to identify any outstanding records.  The Veteran did not respond with authorization for VA to obtain records on his behalf.  In this regard, the Board notes that, in October 2013, he provided a July 2013 opinion pertaining to his acquired psychiatric disorder, but he has provided any additional evidence, or identify outstanding records, relevant to his claims of entitlement to service connection for COPD and a heart condition.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

In addition, the Veteran was afforded VA examinations in April 2012 that, as discussed previously, are adequate to adjudicate the claims decided herein.  Therefore, the Board finds that the AOJ has substantially complied with the December 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in April 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the April 2011 hearing the Veterans Law Judge noted the issues on appeal and information was solicited regarding the Veteran's in-service experiences he alleges resulted in his COPD and his heart condition, and his contentions that his military service caused such disorders, or, in the alternative, that such disorders are secondary to his service-connected asbestosis.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as such testimony gave rise to the need for medical inquiry into the nature and etiology of his COPD and heart condition, the Board remanded this case in December 2011 so as to obtain any outstanding records as well as medical examinations with opinions regarding the etiology of the Veteran's claimed disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims herein decided.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

With respect to the Veteran's claim for COPD, he testified that he spent 12-14 hours a day in the engine room aboard ship with very poor ventilation.  He indicated that he breathed a lot of exhaust and gas fumes and fumes from burning black oil. He indicated that he had breathing problems related to this while in the service.  He also asserted that his COPD is secondary to his service-connected asbestosis.  The Veteran also testified that his heart condition, diagnosed as coronary artery disease, is related to his military service, or is secondary to his service-connected asbestosis.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to COPD or a heart condition.  On the Veteran's September 1961 and March 1966 Reports of Medical History, he checked "no" to shortness of breath and asthma.  On his April 1968 Report of Medical History, he checked "yes" to shortness of breath, but "no" to asthma, and the examining physician stated that all positive items were evaluated and he was found negative for disqualifying defects.  On the Veteran's September 1961, September 1963, March 1966, and April 1968 Reports of Medical Examination, he was found to have normal clinical evaluations for lungs and chest, and heart.  Thus, the Board finds that there is no indication in the Veteran's service treatment records that, during his active duty service (September 1961 to September 1963), he had any complaints, treatment, or diagnoses referable to COPD or a heart condition.

In August 2002, VA treatment records indicate that the Veteran smoked two packs of cigarettes per day.  It also noted that he did not have any coronary artery disease.  In April 2003, it was observed that he had a diagnosis of COPD.  In August 2005, records show that the Veteran had COPD, but was not on a nebulizer for the past two to three years and had no problems with his breathing since his weight loss.  In January 2007, he was diagnosed with COPD, asbestosis, and morbid obesity.  In April 2010, it was noted that the Veteran had a history of COPD and coronary artery disease.  

The Veteran was afforded a VA examination in April 2012 in order to determine the current nature and etiology of his COPD and heart condition.  At such time, the VA examiner stated that the Veteran was diagnosed with COPD in November 2002, asbestosis in January 2007, and coronary artery disease in November 2007.  The VA examiner opined that it was less likely than not that the Veteran's COPD and coronary artery disease were incurred in or caused by the claimed in-service injury, event, or illness.  He stated that the Veteran's COPD was at least as likely as not caused by his documented 75 pack year history of cigarette smoking and that the Veteran's coronary artery disease was at least as likely as not caused by his documented 75 pack year history of cigarette smoking, hyperlipidemia, and elevated BMI.  It was also noted that the Veteran's September 1963 separation physical documented a normal respiratory examination and a normal cardiovascular examination.  In addition, his March 1966 and April 1968 examinations documented normal respiratory and cardiovascular examinations.  The examiner also stated that the preponderance of the medical literature does not list asbestosis as a cause of COPD or coronary artery disease.  Regarding aggravation, he stated that, when the Veteran was diagnosed with COPD in 2002, the baseline was mild and his FEV1-FVC ratio was largely unchanged between November 2007 and March 2012, and he did not require oxygen supplementation, oral bronchodilators, or inhaled anti-inflammatories.  Moreover, the Veteran's current severity was not greater than the baseline.  The VA examiner stated that the baseline for the Veteran's coronary artery disease was mild and that, in November 2007, he underwent a percutaneous coronary intervention (PCI) to the proximal ramus, proximal left anterior descending (LAD), and mid ramus, and, in August 2011, he had a restent placed to the mid LAD.  It was noted that the Veteran's current severity was not greater than his baseline.  

Based on the foregoing, the Board finds that service connection for COPD and a heart condition, to include coronary artery disease, must be denied.  First, the Veteran was not diagnosed with COPD or coronary artery disease during service and there are no complaints of COPD or coronary artery disease during service, to include at the time of his separation.  Secondly, the first notation of COPD was in November 2002 and coronary artery disease was in  November 2007, which includes a review the Veteran's post-service military physicals for reserve service.  Thus, the first evidence of COPD or coronary artery disease was almost 40 years post service.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In this regard, the Board has also considered whether service connection is warranted for coronary artery disease on a presumptive basis.  However, the record fails to show that the Veteran manifested such cardiovascular disease to a degree of 10 percent within the one year following his active duty service discharge in September 1963.  In this regard, as previously discussed, such disorder was not diagnosed until November 2007.  In fact, it was specifically noted in August 2002 that he did not have coronary artery disease.  Moreover, to the extent that the Veteran has alleged a continuity of heart-related symptomatology since service, as will be discussed below, the Board finds such allegations to be not credible.  As such, presumptive service connection is not warranted for the Veteran's heart condition.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  Additionally, as COPD is not considered a chronic disease as defined by VA regulations, the laws and regulations pertaining to presumptive service connection are inapplicable.

In addition to the Veteran's service treatment records silence for any treatment or diagnosis of COPD or coronary artery disease, and that the first diagnoses were almost 40 years after service, the Board finds that the probative medical opinions of record are against the Veteran's claims on both a direct and secondary service connection basis.  As relevant to the direct aspect of such claims, the April 2012 VA examination opinion related the Veteran's COPD to his extensive history of cigarette smoking and coronary artery disease to his extensive history of cigarette smoking, hyperlipidemia, and elevated BMI rather than his military service.  

The Board also finds that the April 2012 VA examination opinions to be the only probative medical opinions of record pertaining to the secondary aspect of the Veteran's claims.  The VA examiner discussed the other likely etiologies for the Veteran's COPD and coronary artery disease, noted that medical literature does not support a relationship between COPD/coronary artery disease and asbestosis, and determined that the Veteran's baselines for both his COPD and coronary artery disease were not changed.  The Board finds that the opinions proffered on both direct and secondary bases considered all of the pertinent evidence of record, to include the statements of the Veteran as well as the medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the April 2012 VA examiner's opinions regarding direct and secondary service connection for both COPD and coronary artery disease.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claims on either a direct or secondary service connection basis.  

The Board has also considered the Veteran's lay statements regarding the onset and etiology of his COPD and coronary artery disease.  However, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  First, the first notation of COPD was not until 2002 and not until 2007 for coronary artery disease; in addition, the Veteran did not indicate at the time of his separation from service that he had any complaints or diagnoses related to COPD or coronary artery disease.  Moreover, the Veteran's lungs and heart were found to be clinically normal at separation and during his reserve service.  Furthermore, it is pertinent to note that the Veteran never gave his medical care providers a history of having breathing problems to include COPD or heart disease to include coronary artery disease either since service, due to service, or secondary to his service-connected asbestosis until his April 2012 VA examination (after he filed his claims for service connection). 

Moreover, when he sought medical care for his COPD and coronary artery disease he did not mention his military service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing COPD and coronary artery disease during and since service or secondary to his service-connected asbestosis are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his COPD and coronary artery disease were due to service or his service-connected asbestosis after filing his claims for service connection.  

Moreover, the Veteran, as a lay person, is not competent to directly link COPD or coronary artery disease to service or a service-connected disability as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosing and identifying the etiology of COPD and a heart condition requires the use of diagnostic testing and knowledge of the respiratory and cardiovascular systems, respectively.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  Moreover, as discussed by the April 2012 VA examiner, there are many possible causes for the Veteran's COPD and coronary artery disease, to include his extensive smoking history and obesity.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Kahana, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, based on the foregoing, the Board finds that the probative evidence is against the Veteran's claims for service connection for COPD and a heart condition on any basis.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection for COPD and a heart condition, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for COPD is denied. 

Service connection for a heart condition, to include coronary artery disease, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran's VBMS file includes VA treatment reports that have not been reviewed by the AOJ and, in October 2013, the Veteran submitted additional evidence in the form of a July 2013 private opinion; however, there is no waiver of initial AOJ consideration of this evidence and the most recent supplemental statement of the case is dated in September 2012.  See 38 C.F.R. § 20.1304.  As this claim is being remanded for additional development, the Board also finds that, on remand, the AOJ should consider such newly received evidence in the reajudication of such claim.

Additionally, in December 2011 the Board remanded the claim in order to afford the Veteran a VA examination.  At such time, the Board noted that the Veteran and his spouse both testified that he has experienced depression since discharge from the Navy.  The Veteran further stated that he was hospitalized in 1963 for depression, and his spouse testified that the Veteran came home from the service an angry man and that he has had anger and other symptoms since that time.  

The Board also previously noted that, at the November 2010 VA examination, the Veteran was found to have no Axis I diagnoses; rather, the VA examiner stated that there was no indication in the records of a depressive disorder due to his medical problems.  The VA examiner noted that a reserve physical in 1968 indicated that the Veteran was depressed in 1968 and he also found no direct evidence of any known psychiatric disorder at the time of the examination.  After the November 2010 VA examination, the Veteran submitted additional treatment records from the VA indicating treatment and diagnoses of depression and PTSD.  In this regard, a May 2011 treatment record reflects that the Veteran seemed to have PTSD when he came back from the Navy and that he was re-traumatized by having to deal with asbestosis.  Another May 2011 treatment record reveals that the Veteran was diagnosed with asbestosis and was out of breath frequently, which added a layer of depression and frustration to his mood, and a diagnosis of PTSD, and depression secondary to a medical condition were diagnosed.  Thus, the Board directed for the Veteran to be afforded a VA examination to determine his current psychiatric diagnoses and to determine if they are due to his military service or are secondary to his service-connected asbestosis.

The Veteran was afforded a VA examination in April 2012.  The VA examiner stated that the Veteran did not meet the DSM-IV-TR diagnostic criteria for any Axis I mood disorder at this time based on his objective test results and the diagnostic clinical interview.  He stated that the Veteran does not report symptoms that would be consistent with the diagnoses of depression, anxiety, PTSD, or any acquired psychiatric disorder that could be related to his military service or secondary to his service-connected asbestosis.  

In July 2013 the Veteran submitted a private examination that showed Axis I diagnoses of depression and PTSD based on combat during the Cuban Missile crisis and exposure to asbestosis.  

The Board finds that the Veteran's claim must once again be remanded for another VA examination.  In rendering his opinion, the April 2012 VA examiner failed to not only discuss the documented diagnoses of PTSD and depression of record, but he also failed to reconcile his finding that the Veteran did not have a psychiatric diagnosis with such documented diagnoses.  Thus, the Board finds that the Veteran should be afforded a new VA examination and the VA examiner must determine if the Veteran has a current psychiatric diagnosis and, if not, then he/she must reconcile any diagnoses of record.  

Relevant to the Veteran's rating claim, in an April 2013 rating decision, the AOJ recharacterized service-connected disability of right ear hearing loss to bilateral hearing loss and continued his noncompensable rating.  Thereafter, in October 2013, the Veteran entered a notice of disagreement as to the denial of such issue.  Specifically, he stated that  he was appealing the decision regarding the denial pertaining to the issue of loss of hearing.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement a compensable rating for service-connected bilateral hearing loss.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

If PTSD is diagnosed, the VA examiner should opine whether it was caused or aggravated (beyond the natural progress of the disease) by the service-connected asbestosis. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, to include depression, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the VA examiner should opine whether it was caused or aggravated (beyond the natural progress of the disease) by the service-connected asbestosis.

If the VA examiner does not diagnose the Veteran with an acquired psychiatric disability then he or she must reconcile such a finding with the remainder of the evidence of record, to include the findings/opinions in the November 2010 and April 2012 VA examination reports as well as the May 2011 findings and the July 2013 private examination report.  Any opinions expressed must be accompanied by a complete rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence; this should include all evidence to the record since the issuance of the September 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


